Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually  or in combinations discloses or render obvious a hook system, comprising: a mount, comprising: a first sidewall comprising a first concave profile on a longitudinal end of the first sidewall; a second sidewall laterally offset in a fixed location relative to the first sidewall and defining a channel therebetween, the second sidewall comprising a second concave profile on a longitudinal end of the second sidewall; a first pin structure extending between the first sidewall and the second sidewall; a connector, comprising: a third concave profile, the third concave profile being configured to receive the first pin structure therein; and a second pin structure extending through the connector, wherein each of the first concave profile and the second concave profile are configured to receive the second pin structure therein; and a hook carried by the connector; wherein the connector is configured to be at least partially received within the channel; and Response Attorney Docket No. 0021-00259 Page 2wherein when the connector is moved away from the first pin a distance sufficient to allow rotation of the second pin vertically beyond both the first concave profile and the second concave profile, the connector can be moved downward and separated from the mount.  
 The closest prior arts of record are Kadnikov et al. (US 2014/0210186) and Stucki et al. (US2017/0152042). Neither Kadnikov nor Stucki individually or in combination discloses or render obvious  a hook system wherein each of the first concave profile and the second concave 
Therefore, it would not have been obvious to modify either of the references without destroying the references and/or without applying a hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642